Name: 98/25/EC: Commission Decision of 15 December 1997 on Community financial aid towards the eradication of classical swine fever in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  Europe;  documentation;  health;  means of agricultural production
 Date Published: 1998-01-14

 Avis juridique important|31998D002598/25/EC: Commission Decision of 15 December 1997 on Community financial aid towards the eradication of classical swine fever in the Netherlands (Only the Dutch text is authentic) Official Journal L 008 , 14/01/1998 P. 0028 - 0029COMMISSION DECISION of 15 December 1997 on Community financial aid towards the eradication of classical swine fever in the Netherlands (Only the Dutch text is authentic) (98/25/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 94/370/EC (2), and in particular Article 3(3) thereof,Whereas outbreaks of classical swine fever have occurred in the Netherlands in 1997; whereas the appearance of the disease represents a serious danger to Community livestock and whereas the Community is able to provide compensation for losses suffered with a view to contributing towards the speedy eradication of the disease;Whereas the Dutch authorities have reported that they took the requisite steps, including the measures listed in Article 3(2) of Decision 90/424/EEC, as soon as the outbreak of classical swine fever was officially confirmed;Whereas the Netherlands have sent the Commission various technical and financial reports and an application for reimbursement in respect of the first 217 outbreaks occurring in that country;Whereas the Commission has conducted a check to ensure that all the Community veterinary rules were complied with and that the conditions for financial assistance from the Community were met;Whereas in the light of the facts which the Commission has observed and reported to the Dutch authorities, an initial advance should be paid, irrespective of the final decision concerning the overall contribution and any reductions therein;Whereas, moreover, in view of the funds available, a financial contribution can only be paid in respect of the first 195 outbreaks at this stage;Whereas a financial contribution may subsequently be paid in respect of later outbreaks on the basis of the results of the check referred to above;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Funds of up to ECU 31,3 million shall be made available to the Netherlands by way of a financial contribution from the Community towards compensating owners of infected holdings and holdings in contact therewith, in respect of the first 195 outbreaks of classical swine fever occurring in that Member State in 1997.Article 2 1. The Community financial contribution shall be paid on production of supporting documents.2. The documents referred to in paragraph 1 shall comprise:(a) an epidemiological report on each pigfarm where slaughtering has taken place. Such reports shall include details of the following:(i) infected holdings:- the location and address,- the date on which infection with the disease was suspected and date on which infection was confirmed,- the number of pigs slaughtered and destroyed and the date,- the method of slaughter and destruction,- the type and the number of samples collected and examined when infection with the disease was suspected; the results of examinations conducted,- the type and the number of samples collected and examined when the livestock was removed from the infected holdings; the results of examinations conducted,- the presumed origin of the infection after completion of the epidemiological examination;(ii) holdings in contact with infected holdings:- the particulars specified in the first, third, fourth and sixth indents of point (i),- the infected holding (outbreak) with which contact is confirmed or suspected to have taken place; the type of contact involved;(b) a financial report giving a list of recipients and their addresses, the number of animals slaughtered, the date of slaughter and the sum paid, exclusive of VAT.Article 3 The supporting documents referred to in Article 2 shall be forwarded by the Netherlands by 19 December 1997 at the latest.Article 4 This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.